Exhibit 10.C

 

                 shares

$                 per share

STOCK OPTION AGREEMENT

Mentor Graphics Corporation

2010 Omnibus Incentive Plan

                 , 20__

 

Mentor Graphics Corporation

an Oregon corporation

8005 S.W. Boeckman Road

Wilsonville, Oregon 97070-7777

   Company    NAME    Optionee    ADDRESS      

The Company is pleased to inform you that it has granted you an automatic
nondiscretionary option to purchase shares under its 2010 Omnibus Incentive Plan
(2010 Omnibus Plan). The 2010 Omnibus Plan is administered by the Compensation
Committee (Committee) of the Board of Directors.

The option agreement is as follows:

1. Grant of Option. The Company grants to you an option to purchase             
shares of the Company’s common stock for $             per share.

2. Vesting Provisions; Change in Control.

2.1 This option will terminate on                  , 20__, unless it is earlier
terminated because you cease to be a director as provided below.

2.2 Until it expires or is terminated and except as provided in 2.4 or 4, you
may exercise this option from time to time to purchase shares up to the
following limits:

 

Years After __/__/20__    Percent Exercisable Less than 1    0% _______    __%
_______    __% _______    __% _______    __% Over __    100%

2.3 The table in 2.2 is based on an Option Year. An Option Year is a 12-month
period starting on the date specified in the table or an anniversary of that
date.

 

1



--------------------------------------------------------------------------------

2.4 Upon the occurrence of a Change in Control, this option shall automatically
become exercisable in full for the remainder of its term. “Change in Control”
means the occurrence of any of the following events:

2.4.1 the approval by the Company’s shareholders of:

(a) any consolidation, merger or plan of share exchange involving the Company
(Merger) in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Common Stock would be converted into cash,
securities or other property, other than a Merger involving the Company in which
the holders of the Company’s Common Stock immediately prior to the Merger have
the same proportionate ownership of Common Stock of the surviving corporation
immediately after the Merger;

(b) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company; or

(c) the adoption of any plan or proposal for the liquidation or dissolution of
the Company;

2.4.2 at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors (Incumbent
Directors) shall cease for any reason to constitute at least a majority thereof,
unless each new director elected during such two-year period was nominated or
appointed by two-thirds of the Incumbent Directors then in office and voting
(new directors nominated or appointed by two-thirds of the Incumbent Directors
shall also be deemed to be Incumbent Directors); or

2.4.3 any person (as such term is used in Section 13(d) of the Securities
Exchange Act of 1934 (1934 Act) shall, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, have
become the beneficial owner (within the meaning of Rule 13d-3 under the 1934
Act), directly or indirectly, of securities of the Company ordinarily having the
right to vote in the election of directors (Voting Securities) representing
twenty percent (20%) or more of the combined voting power of the then
outstanding Voting Securities.

 

3. Limited Stock Appreciation Rights.

3.1 This option is granted in tandem with a limited stock appreciation right.

3.2 The limited stock appreciation right shall entitle you to receive from the
Company an amount equal to the excess of the fair market value at the time of
exercise of one share of the Company’s Common Stock over the option price per
share under this option, multiplied by the number of shares exercised pursuant
to the limited stock appreciation right.

3.3 The limited stock appreciation right shall be exercisable only during the 60
calendar days immediately following a Change in Control and only if the
immediate resale of shares acquired upon exercise of this option would subject
you to liability under Section 16(b) of the 1934 Act, provided, however, that
the limited stock appreciation right may not be exercised within six months of
its date of grant. Upon exercise of the limited stock appreciation right, the
option or portion thereof to which the right relates must be surrendered.

3.4 Payment upon exercise of the limited stock appreciation right by the Company
may be made only in cash.

3.5 The limited stock appreciation right may not be assigned or transferred
except on death, by will or operation of law and may be exercised only by you or
by your successor or representative after death.

4. Termination of Service as a Director.

4.1 If you cease to be a director for any reason, the Company will establish an
Option Reference Date, which will be your last day as a director. Any portion of
the option that is not exercisable on the Option Reference Date will immediately
become exercisable in full. You may exercise any portion of the option that is
or becomes exercisable on the Option Reference Date up to the earlier of the
date in 2.1 or a date fixed as follows:

4.1.1 If you ceased to be a director due to death or disability - one year after
the Option Reference Date. You are disabled if as a result of illness or injury
you suffer from a condition of mind or body that permanently prevents you from
serving in your capacity as a director. The Committee will conclusively
determine disability.

4.1.2 If 4.1.1 does not apply - one month after the Option Reference Date.

5. Nonassignability. You may not assign or transfer this option except on death,
by will or operation of law. Only you or your successor or representative after
death may exercise this option.

 

2



--------------------------------------------------------------------------------

6. Method of Exercise; Closing.

6.1 You may exercise this option by written notice to the Company, attention:
General Counsel, stating the number of shares you want to buy and the proposed
date of closing. Unless otherwise agreed to by you and the Company, the Company
will fix the date of closing as the date the Company receives your exercise
notice or the date the Company receives full payment for the shares, whichever
is later.

6.2 You or your successor purchaser must furnish to the Company before closing
such other documents or representations as the Company may require to assure
compliance with applicable laws and regulations.

6.3 You must pay the full purchase price in cash or by delivery of Company stock
at or before closing. The Company will not issue any of the purchased shares and
you will not have shareholder rights in them until you have made full payment.

6.4 The Company will value stock you deliver in payment of the option in
accordance with Section 2.17 of the 2010 Omnibus Plan.

6.5 You, or your successor purchaser, must deposit sufficient funds with the
Company at closing to cover any income or other taxes to be withheld on account
of the exercise. If funds are not deposited or other arrangements made for
withholding, the Company may refuse to close or may retain shares having a value
equal to the amount it is required to withhold. If, after closing, withholding
becomes required beyond any amount deposited at closing, you, or your successor
purchaser, will pay such amount to the Company on demand.

7. Changes in Capital Structure.

7.1 If any change is made in the outstanding common shares of the Company
without the Company’s receiving any consideration, the Company will make a
corresponding change in the shares under this option so that you will be in the
same position after exercise of the option as would have been the case if you
had exercised the option before the change. The Company will not change the
total purchase price for the unexercised portion of the option. The Company will
disregard fractional shares.

7.2 If the Company consolidates with another corporation or merges into another
corporation, this will be a change to which 7.1 applies. The new corporation
will revise the option or issue a new option giving you an equivalent right to
buy the shares of the new corporation.

7.3 The Board will make the adjustment under 7.1 or 7.2 and its determination
will be conclusive.

8. Successorship. Subject to the limits in 5, this agreement will be binding
upon and benefit the parties, their successors and assigns.

9. Notices. Any notices under this option must be in writing and will be
effective when actually delivered or, if mailed, when deposited postpaid. Each
party shall direct mail to the address stated in this option or to such other
address as a party may certify by notice to the other party. Each party will
send notices to the Board at the Company’s address.

 

MENTOR GRAPHICS CORPORATION     OPTIONEE By:               Dean Freed       NAME
  Vice President and General Counsel      

 

3